,Y
?
A
                       OFFICE   OF   THE   ATTORNEY     GENERAL    OF‘TEXAS
d                                              AUSTIN
    O*ly”*m SILLLIrn




           Honorable OoerSo II.Cor
           Stata lbedth OiilCOr
           Toxar Stat8 Board or Health
           Auatln, Tour

           Dear Sir:
                                                                   ounty
                                                                     vfr        water
                                                                   et #IIha** logal
                                                                   proaulgat*  rulrll
                                                                  on8 la roaard to
                                                                  0r 8~8mge    8nd


                                                                  unioatlon   together
           with the lno1oa.Q                                      h you uf -8
           adopted by the Tr                             6UQply   Dirtfiat FTO.8 Of
           Ikrrlr County, To
                                                        8aid OOpy 18 a8 rOuOW81
                                                   A 6ANITARY DLSTWCT
                                            FiW38 WATER SWPLY DWl%ICT
                                           If=, TEXAS (Al80 kROm m8
                                            Water Supply Di8triot #O);
                                            S~TAEY aamm      C~.Sknmb
                                           SAID DIGTRICT; AND I'RCVfDZlW


                       Said ordinam30 8eem8 to oonrine it88lr  to tha purpooer
           8IId subject mtt8r   8et Out fR 8a%d NptiOn.    Howaver, In t!lf8
           r88g8Ot. ~8 are not here p88f.,45u9OR any 8POeirfiUPrmi8iOn Or
           8ame.
Hon.   Oeorge   Pp. Cox,   Pago   g



          In a telephone aonversation with Mr. V'.M. Ehlerr
Of JOUr d8parfRi8nt,8ubaequ8nt to pour 0ommunloatlon, we w8re
informed that you rlah8d to withdraw your quertion in regard
to tha Harris County Health Unit.
             This 18ar88 us th8 ta8k Of d8termlnlng your ramain-
illgquery    rhloh 18, in IUbltanbe, a8 fOiiOW8:

            Doen 8U0h Fro8h Water Supply Di8triot hat8
       tha legal authority to promulgate rulw and regu-
       latlOn8 or this nature, that Is, the oontrol or
       88werage and exorota?
          WI a88RE8, fOr the PUrpOSS8 Of thi8 OpillLtOXl,
                                                       that
suoh Dl8trlOt wa8 lagally created under th8 pro+l8ion8 0r
Chapter 4 0r Title 128, &~vl8ed civil statute8 0r Toxar, 1925,
as am8nd8d, (Art. 1881 ot 889.. V. A. C. S., and all amendments
thornto).
          Chapter 4 of Tit18 128, Vornon*8 Annotated Civil
Statutes, in regard to Fra8h Wat8r Supply Dl8trlOt8, protidas
In S8otionr 1 and 5 ot Artiole 7990-4, V. A. C. S., a8 fo11ows:
              Y3eotlon 1. Fraeh Water Supply Di8trlot8
       heretofor    or hereafter oreat4a under the pro-
       vision8 of Chaptar 4 oi Title 128, bT188d aId1
       Statute8   ot Tasa8, 1925, 88 amend8d, and looatod
       wholly within a oounty having a population in OX-
       0888 0r five hundred thousand (sao,oao) inhabitant8
       aooordlng to the lart praoeding or any futUr8
       pa&oral o8n8U8. in 8dditiOn t0 tha POUlar8h8r8tO-
       rare gr8nted, ire hereby authorized to purQha80,
       oon8truot. aoaulre. own. operato. rapalr. improve
       and 8xt8nd eanltary 8aWOr ayetam ror the OolXeo-
       tion. transportation. prooe8fJing.di8Po8al and
       oontrol or all d      tlo. lndu8trlal and OommUnal
       x8.*        (Jhpha~*addOd)
            uSeotlon 5. Such Di8triOt8 shall further
       hare the vower to adopt and enroroo rear=
       ruler and regulation8 relating to th8 1 t 11 -
       tion, maintenance and operation of plumbing iLx-
       tures and facrf~lftbswithin WOh Di8triot8. in
Bon. Gaorgo X. Cot, Fag0 3


     ordsr to maintain 8are and 8*nltarr ooadttlon8
     within 8UOh Ci8triOt8      and to prOt.Ot th 11V.8,
     health 8nd welfare of the inbabltants t&reof
     Th. BollrdaOf %~X’Vt8Or8        Or 8uOh cl triOt8 E&
     preroribe rearonable penaltlse ror 28 breaob
     of any rule or regulation 80 adopted, whloh
     p8Mltt.8 8hall      not  lxo..d t1R.8 Of more thsn
     Two Bundmd (3800.00) DOllor or impriromront
     in jail for IDOrethan thfrtt day8, or both 8wh
     fin08 Uhd i8Ipri8008IOBt,     whiOh pW8iti.8 8haii be
     in 8ddition    to otlnr   penaltie provide6 by law
     8od may be lnforoed ln any Court of proper &1x-18-
     diOtiOB in th. aOUBtf in WhiOh the Di8triO$'8
     prlnolplrlorriae 18 looat8dg provided however,
     th8t no rtie or regtiation rhloh provider a pen-
     alty for the ViOl8tiOSlthereor 8hA11 b8 In 8rr.ot,
     88 to the enforoomant of t& pomlty, until e
     brief, 8Ub8t.nti.l      8tStW8llt Of 8UOh X’lll. Or
     re@vlatloa8ntl t& puulty for tbr rlol.tlon
     thereof 18 publi8h.d 01100a wok for two oon-
     rooutive wwkr      in a new8pap.r of genanl cir-
     OUlatiOn in the 8m        In i&iQh 8uoh DintriOt 18
     8ituat.d. Heron (7) dape arter the raoond pub-
     lloatlon, the prnaltp or teualtl88 provided rhll
     be dr.0tft0, and 8uoh rulra an4 regulation8 8h8ll
     be JUdiOially kOOmB t0 th0 COWt8. (gzlpba8188dd.d)
              Y&oh   Di8triOt8 ahall bo authorized to emplo
     and oonrtltuto their own paaae OrfiOer8, who ahrl
     b. endowed with power to amke arrwt8 rot the aom-
     miulon     or   any Oii8n8cl   agalrut   th8   1x188   an6 nau-
     btiOB8     th8 Di8ttiJ.t Ol' amislet t!W k8wB Of th8
                Of
     State 0r Ta88 when any 8uch offen8. or threatened
     offen ooour8 within the bOUOd&rier Ot 8ald
     Di8tFict8.”
          E8rr18 county ha8 a population or bB,Wl,                 aooordlng
to the Federal Cswua or 1960.
          It 18 OUT UAd.r8t8ildi~ frolp OUT OOllDiWiO8tiO~ *Bth
your Oepartmont t&t MI& Trl-City Frerh Water Supply Dletfiot
No. e 18 looatsd wtlollywithin the county or lhrrlr.
              mererore,    In view or the rpeoitio laneuam             or tho
    Bon. George   W.    Cox,    Page   4




I    tatLIt
    8’        pointed     out    herein, we 8nawer your qu88tloa In the
    afrlrmatlre.

I              %e haresrlthr88paOtfUlly        return   ywr   8nOlO8Ur8.


                                                Your8 rory truly
                                           ATMRNNY GYZJRRALOF ‘I'~%#&



                                               Robert L. Lattlmom, Jr
                                                                A88i8t8At